1

2

3

4

5

6
                                  UNITED STATES DISTRICT COURT
7
                     CENTRAL DISTRICT OF CALIFORNIA-EASTERN DIVISION
8

9
     TRACY SLOTNICK                               Case No.: 5:17-cv-02294-JGB-KK
10
                     Plaintiff,
11                                                        AMENDED JUDGMENT
     vs.
12

13   I.C.Q. SEARCH AND RECOVERY; AND
     DOES 1-10, INCLUSIVE
14
                     Defendant
15

16

17   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
            Pursuant to the Order filed September 19, 2018 [Doc. 40], Plaintiff was awarded $31,455
18
     in attorney’s fees from Defendant I.C.Q. Search and Recovery.
19
            Pursuant to the Order filed November 1, 2018 [Doc. 49], Plaintiff was awarded an
20
     additional $3,100.00 in attorney’s fees from Defendant I.C.Q. Search and Recovery.
21
            Plaintiff therefore is awarded $34,555 in attorney’s fees from Defendant I.C.Q. Search
22   and Recovery.
23

24
     Dated: November 5, 2018                            _____________________________
                                                        ____
                                                          ________________________
                                                           ____                 _ ____
                                                                                    ______
                                                                                        ____
                                                                                           ___
                                                                                           __
25

26                                                      THE
                                                         HE HONORABLE JESUS BERNAL
                                                         HE
                                                        United
                                                        Unniitted States District Judge
27

28
                                                    1
